          Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 1 of 35




1    KAUFHOLD GASKIN GALLAGHER DLLP
     STEVEN S. KAUFHOLD, ESQ. (SBN 157195)
2    Email: SKaufhold@KaufholdGaskin.com
     QUYNH K. VU, ESQ. (SBN 286631)
3    Email: QVu@KaufholdGaskin.com
     388 Market St., Suite 1300
4    San Francisco, CA 94111
     Telephone: 415-445-4620
5    Facsimile: 415-874-1071

6    ROSENFELD & KAPLAN LLP
     TAB K. ROSENFELD (pro hac vice pending)
     Email: tab@rosenfeldlaw.com
7    1180 Avenue of the Americas, Ste 1920
     New York, NY 10036
8    Telephone: 212-682-1400
9    Attorneys for Applicants Karam Salah Al Din
     Awni Al Sadeq and Stokoe Partnership Solicitors
10

11
                             UNITED STATES DISTRICT COURT
12
                          NORTHERN DISTRICT OF CALIFORNIA
13

14
     In re Application of KARAM SALAH AL
15   DIN AWNI AL SADEQ and STOKOE                      Case No. 3:20-mc-80224
     PARTNERSHIP SOLICITORS for an Order
16   Under 28 U.S.C. §1782 to Conduct                  DECLARATION OF STEVEN S.
     Discovery for Use in Foreign Proceedings          KAUFHOLD IN SUPPORT OF EX
17                                                     PARTE APPLICATION FOR AN ORDER
                                                       UNDER 28 U.S.C. § 1782 TO
18                                                     CONDUCT DISCOVERY FOR USE IN
                                                       FOREIGN PROCEEDINGS
19

20

21

22

23

24

25

26

27

28    KAUFHOLD DECL. ISO EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C § 1782
          Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 2 of 35




1                         DECLARATION OF STEVEN S. KAUFHOLD

2           I, Steven S. Kaufhold, do hereby declare under penalty of perjury pursuant to 28

3    U.S.C. § 1746 the following:

4           1.      I am admitted to practice before this Court and I am a partner of the law firm

5    of Kaufhold Gaskin Gallagher LLP, attorneys for the applicants Karam Salah Al Din Awni

6    Al Sadeq (“Mr. Al Sadeq”) and Stokoe Partnership Solicitors (“Stokoe”, and together with

7    Mr. Al Sadeq, the “Applicants”).

8           2.      I respectfully submit this Declaration in support of the Applicants’ application

9    for an order under 28 U.S.C. § 1782 to conduct discovery for use in several foreign

10   proceedings.

11          3.      The requested relief is for the purpose of obtaining limited, but necessary,

12   discovery in aid of civil proceedings initiated by the Applicants and currently pending in the

13   High Court of Justice of England and Wales, Queen’s Bench Division captioned: Karam

14   Salah Al Din Awni Al Sadeq v. Dechert, LLP, Neil Gerrard, David Hughes, and Caroline

15   Black, Claim No. QB-2020-000322, Stokoe Partnership Solicitors v. Mr Paul Robinson,

16   Company Documents Limited, and Mr Oliver Moon, Claim No. QB-2020-002218, and

17   Stokoe Partnership Solicitors v. Mr Patrick Tristram Finucane Grayson, Grayson + Co
     Limited, Mr Stuart Robert Page, and Page Corporate Investigations Limited, Claim No., QB-
18
     2020-002492 (collectively, the “Foreign Proceedings”). Copies of the claims filed by the
19
     Applicants are annexed as Exhibit A, Exhibit D, Exhibit G, and Exhibit H to the
20
     accompanying Declaration of Haralambos Tsiattalou (the “Tsiattalou Decl.”).
21
            4.      For the reasons set forth in the Tsiattalou Decl. and the accompanying
22
     memorandum of law, the Applicants seek leave to serve the subpoenas annexed hereto as
23
     Exhibit A, Exhibit B, Exhibit C, Exhibit D, and Exhibit E, in which Applicants seek, inter
24
     alia, documents, information, and materials concerning the subscriber information and IP
25

26
                                                    1
27

28    KAUFHOLD DECL. ISO EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C § 1782
          Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 3 of 35




1    information of Google, Dropbox, Cloudflare, Ngrok, and Twilio SendGrid accounts which

2    have been used to send phishing emails in an attempt to obtain confidential information from

3    Mr. Al Sadeq’s legal team.

4           5.      Accordingly, Applicants respectfully request that this Court grant their

5    Application and issue an order granting Mr. Al Sadeq and Stokoe leave to serve the named

6    entities with the subpoenas attached hereto.

7
     Dated: December 21, 2020                           /s/ Steven S. Kaufhold
8                                                       Steven. Kaufhold
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    2
27

28    KAUFHOLD DECL. ISO EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C § 1782
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 4 of 35




                    EXHIBIT A
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 5 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

                                                                              )
            In re Application of KARAM SALAH AL DIN
                                                                              )
            AWNI AL SADEQ and STOKOE
                                                                              )        Civil Action No.
            PARTNERSHIP SOLICITORS for an Order
                                                                              )
            Under 28 U.S.C. § 1782 to Conduct Discovery
                                                                              )
            for Use in Foreign Proceedings.                                   )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                  Google Inc., 1600 Amphitheatre Parkway Mountain View, CA 94043

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE "A"



 Place:                                                                                 Date and Time:



     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 6 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 7 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 8 of 35




                         GOOGLE INC. SUBPOENA SCHEDULE A
Definition
   1. The term “Google Account” means any Google account associated with any of the

       following, from the date of the account creation through the present:

             a. The email address dutrouxjustine@gmail.com;

             b. IP address 23.236.62.147

             c. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=p-vx9p7N0JYe

             d. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=20eiBaIlb94H

             e. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=aU0qah9sdLM-

             f. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=IqBmPDON-dmN

             g. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=KjCN9SjY17dC

             h. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=UbauuOaMbDW4

             i. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=VqV5UR-TxhX2

             j. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=Xpz0y9o5qgUF

             k. The following URL:

                https://linkedin-users.firebaseapp.com/rdr?t=0aWXjYyBQG46

                                               1
         Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 9 of 35




            l. The following URL:

               https://linkedin-users.firebaseapp.com/rdr?t=mIVayCvhX9mP

                                  DOCUMENT REQUESTS
       1.      Documents sufficient to identify the full name and contact information (including

subscriber information and traffic data, physical addresses, web addresses, email addresses,

telephone numbers and fax numbers) for the person that registered each Google Account.

       2.      Documents sufficient to identify the date each Google Account was created.

       3.      Documents sufficient to identify the date each Google Account was last accessed.

       4.      Documents sufficient to identify the recovery email address for each Google

Account.

       5.      Documents sufficient to identify banking information related to each Google

Account.

       6.      Documents sufficient to identify each payment received by Google related to each

Google Account, including documents that show the date of the payment, the method and

amount of payment, the name and contact information of the person making the payment

(including physical address, telephone number, and email address).

       7.      Documents sufficient to identify the IP addresses used by persons accessing the

Google Account, including IP address logs with session date and time stamps of each access to

the Google Account.




                                                2
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 10 of 35




                    EXHIBIT B
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 11 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

                                                                              )
                In re Application of KARAM SALAH AL
                                                                              )
                DIN AWNI AL SADEQ and STOKOE
                                                                              )        Civil Action No.
                PARTNERSHIP SOLICITORS for an
                                                                              )
                Order Under 28 U.S.C. § 1782 to Conduct
                                                                              )
                Discovery for Use in Foreign Proceedings.                     )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                          Dropbox Inc., 1800 Owens St, San Francisco, CA 94158

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE "A"



 Place:                                                                                 Date and Time:



     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 12 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 13 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 14 of 35




                        DROPBOX INC. SUBPOENA SCHEDULE A
Definition
   1. The term “Dropbox Account” means any Dropbox account associated with any of the

       following, from the date of the account creation through the present:

             a. The following URL:

                https://www.dropbox.com/s/b0ulrtbhtaw83xp/1574164808.33377.png?dl=1

             b. The following URL:

                https://www.dropbox.com/s/udh7cy6wr3p9t54/1574164808.33368.png?dl=1

             c. The following URL:

                https://www.dropbox.com/s/9cbxq8lkc2pty0o/1574164808.33398.png?dl=1

             d. The following URL:

                https://www.dropbox.com/s/jgxya5xpp8xwywj/1574164808.33386.png?dl=1

             e. The following URL:

                https://www.dropbox.com/s/iwgn5b82asyx7yw/1574164808.33198.png?dl=1

             f. The following URL:

                https://www.dropbox.com/s/ez5w8uryee33wt6/1574164808.33260.png?dl=1

             g. The following URL:

                https://www.dropbox.com/s/bvuv0pses6cv4b7/1574164808.33229.png?dl=1

             h. The following URL:

                https://www.dropbox.com/s/czlxc3xua8868r2/1592814685.4417.png?dl=1

             i. The following URL:

                https://www.dropbox.com/s/sg42dqszyux9vty/1592814685.4419.png?dl=1

             j. The following URL:

                https://www.dropbox.com/s/9ctj43mq1u0gc26/1577782642.11247.png?dl=1

                                               1
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 15 of 35




  k. The following URL:

     https://www.dropbox.com/s/upx3lynx4kf01ib/1577782642.11260.png?dl=1

  l. The following URL:

     https://www.dropbox.com/s/yo6qmechrw3lw3e/1577782642.11245.png?dl=1

  m. The following URL:

     https://www.dropbox.com/s/yyt1u1vo86z6wjg/1577782642.11265.png?dl=1

  n. The following URL:

     https://www.dropbox.com/s/l10a5k8rfow0l5k/1577782642.11250.png?dl=1

  o. The following URL:

     https://www.dropbox.com/s/402h5h7cz2fm0t9/1577782642.11264.png?dl=1

  p. The following URL:

     https://www.dropbox.com/s/8x5l0mx2efleb50/1577782642.11252.png?dl=1

  q. The following URL:

     https://www.dropbox.com/s/1xmcovon8qb1ov3/1577782642.11304.png?dl=1

  r. The following URL:

     https://www.dropbox.com/s/rj70lwvxlrua91k/1577782642.11295.png?dl=1

  s. The following URL:

     https://www.dropbox.com/s/sndy0akk42gd1nr/1577782642.11325.png?dl=1

  t. The following URL:

     https://www.dropbox.com/s/5wpedr7hbi8t2ky/1577782642.11313.png?dl=1

  u. The following URL:

     https://www.dropbox.com/s/av7k5rwnjmare0g/1577782642.11125.png?dl=1

  v. The following URL:



                                  2
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 16 of 35




               https://www.dropbox.com/s/rtvalvisi1p5z1y/1577782642.11187.png?dl=1

            w. The following URL:

               https://www.dropbox.com/s/s0z6ja3uivlfww2/1577782642.11156.png?dl=1

            x. The following URL:

               https://www.dropbox.com/s/imway8usicxx9rg/1577782642.11366.png?dl=1

            y. The following URL:

               https://www.dropbox.com/s/15ir4zpa687f554/1577782642.11368.png?dl=1

                                  DOCUMENT REQUESTS
       1.      Documents sufficient to identify the full name and contact information (including

subscriber information and traffic data, physical addresses, web addresses, email addresses,

telephone numbers and fax numbers) for the person that registered each Dropbox Account.

       2.      Documents sufficient to identify the date each Dropbox Account was created.

       3.      Documents sufficient to identify the date each Dropbox Account was last

accessed.

       4.      Documents sufficient to identify the recovery email address for each Dropbox

Account.

       5.      Documents sufficient to identify banking information related to each Dropbox

Account.

       6.      Documents sufficient to identify each payment received by Dropbox related to

each Dropbox Account, including documents that show the date of the payment, the method and

amount of payment, the name and contact information of the person making the payment

(including physical address, telephone number, and email address).




                                                3
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 17 of 35




       7.     Documents sufficient to identify the IP addresses used by persons accessing the

Dropbox account, including IP address logs with session date and time stamps of each access to

the Dropbox Account.




                                               4
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 18 of 35




                    EXHIBIT C
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 19 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

                                                                              )
             In re Application of KARAM SALAH AL DIN
                                                                              )
             AWNI AL SADEQ and STOKOE                                         )        Civil Action No.
             PARTNERSHIP SOLICITORS for an Order                              )
             Under 28 U.S.C. § 1782 to Conduct Discovery                      )
             for Use in Foreign Proceedings.                                  )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                     Cloudflare Inc., 101 Townsend Street San Francisco, CA 94107

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE "A"



 Place:                                                                                 Date and Time:



     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 20 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 21 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 22 of 35




                      CLOUDFLARE INC. SUBPOENA SCHEDULE A
Definition
   1. The term “Cloudflare Account” means any Cloudflare account associated with any of the

       following, from the date of the account creation through the present:

             a. The following URL:

                linkedin-connections[.]com

             b. The following URL:

                linkedin-alerts[.]com

             c. The following URL:

                linkedin-home[.]com

                                   DOCUMENT REQUESTS
       1.       Documents sufficient to identify the full name and contact information (including

subscriber information and traffic data, physical addresses, web addresses, email addresses,

telephone numbers and fax numbers) for the person that registered each Cloudflare Account.

       2.       Documents sufficient to identify the date each Cloudflare Account was created.

       3.       Documents sufficient to identify the date each Cloudflare Account was last

accessed.

       4.       Documents sufficient to identify the recovery email address for each Cloudflare

Account.

       5.       Documents sufficient to identify banking information related to each Cloudflare

Account.

       6.       Documents sufficient to identify each payment received by Cloudflare related to

each Cloudflare Account, including documents that show the date of the payment, the method




                                                1
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 23 of 35




and amount of payment, the name and contact information of the person making the payment

(including physical address, telephone number, and email address).

       7.     Documents sufficient to identify the IP addresses used by persons accessing the

Cloudflare Account, including IP address logs with session date and time stamps of each access

to the Cloudflare Account.




                                               2
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 24 of 35




                    EXHIBIT D
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 25 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

             In re Application of KARAM SALAH AL DIN                          )
                                                                              )
             AWNI AL SADEQ and STOKOE
                                                                              )        Civil Action No.
             PARTNERSHIP SOLICITORS for an Order
                                                                              )
             Under 28 U.S.C. § 1782 to Conduct Discovery
                                                                              )
             for Use in Foreign Proceedings.                                  )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                            Ngrok LLC, 615 Frederick Street San Francisco, CA 94117

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE "A"



 Place:                                                                                 Date and Time:



     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 26 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 27 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 28 of 35




                             NGROK SUBPOENA SCHEDULE A
Definition
   1. The term “Ngrok Account” means any Ngrok account associated with any of the

       following, from the date of the account creation through the present:

             a. The following URL: https://ab114bb9b934.ngrok[.]io

             b. The following URL: https://2ded8e75749d.ngrok[.]io

             c. The following URL: tcp://0.tcp.ngrok[.]io:11106

             d. The following URL: tcp://0.tcp.ngrok[.]io:14840

                                   DOCUMENT REQUESTS
       1.       Documents sufficient to identify the full name and contact information (including

subscriber information and traffic data, physical addresses, web addresses, email addresses,

telephone numbers and fax numbers) for the person that registered each Ngrok Account.

       2.       Documents sufficient to identify the date each Ngrok Account was created.

       3.       Documents sufficient to identify the date each Ngrok Account was last accessed.

       4.       Documents sufficient to identify the recovery email address for each Ngrok

Account.

       5.       Documents sufficient to identify banking information related to each Ngrok

Account.

       6.       Documents sufficient to identify each payment received by Ngrok related to each

Ngrok Account, including documents that show the date of the payment, the method and amount

of payment, the name and contact information of the person making the payment (including

physical address, telephone number, and email address).




                                                1
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 29 of 35




       7.     Documents sufficient to identify the IP addresses used by persons accessing the

Ngrok Account, including IP address logs with session date and time stamps of each access to

the Ngrok Account.




                                               2
Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 30 of 35




                    EXHIBIT E
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 31 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                              Northern District of California
                                                                                          ___

   In re Application of KARAM SALAH AL DIN                                    )
   AWNI AL SADEQ and STOKOE                                                   )
   PARTNERSHIP SOLICITORS for an Order                                        )        Civil Action No.
   Under 28 U.S.C. § 1782 to Conduct Discovery for                            )
   Use in Foreign Proceedings.                                                )
                                                                              )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                 Twilio Inc., 375 Beale Street, Suite 300, San Francisco, CA 94105

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED "SCHEDULE A"



 Place:                                                                                 Date and Time:



     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 32 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 33 of 35
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 34 of 35




                           TWILIO INC. SUBPOENA SCHEDULE A
Definitions
   1. The term “Twilio SendGrid Account” means any Twilio SendGrid account associated

       with any of the following, from the date of the account creation through the present:

              a. The following URL: https://u10984745.ct.sendgrid.net

             b. The following URL: https://u16065191.ct.sendgrid.net

              c. The following URL: https://u7753436.ct.sendgrid.net

             d. The following URL: https://u11191275.ct.sendgrid.net

                                    DOCUMENT REQUESTS
       1.        Documents sufficient to identify the full name and contact information (including

all subscriber information and traffic data, physical addresses, web addresses, email addresses,

telephone numbers and fax numbers) for the person that registered each Twilio SendGrid

Account.

       2.        Documents sufficient to identify the date each Twilio SendGrid Account was

created.

       3.        Documents sufficient to identify the date each Twilio SendGrid Account was last

accessed.

       4.        Documents sufficient to identify the recovery email address for each Twilio

SendGrid Account.

       5.        Documents sufficient to identify banking information related to each Twilio

SendGrid Account.

       6.        Documents sufficient to identify each payment received by Twilio SendGrid

related to each Twilio SendGrid Account, including documents that show the date of the




                                                 1
        Case 3:20-mc-80224-SK Document 2-1 Filed 12/22/20 Page 35 of 35




payment, the method and amount of payment, the name and contact information of the person

making the payment (including physical address, telephone number, and email address).

       7.     Documents sufficient to identify the IP addresses used by persons accessing the

Twilio SendGrid account, including IP address logs with session date and time stamps of each

access to the Twilio SendGrid Account.

       8.      Documents sufficient to identify a schedule of all emails sent by each Twilio

SendGrid Account.




                                               2
